Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes the previous ODP and 103 rejections over DeLong et al. in view of Ishihara et al. with approved TD.
The previous 103 rejections over DeLong et al. (US 8203379) in view of Davies et al. have been maintained and repeated but the position has been modified due to the amendment.

		
	
Claim Rejections - 35 USC § 103
Claim(s) 1-6, 8-10, and 18-20 is (are) rejected under 35 U.S.C. 103 as being unpatentable over DeLong et al. (US 8203379) in view of Davies et al. (US 20020121720).
As to claims 1-6, 8-10, and 18-20, DeLong (abs., figures, 1:50-68,2:45-68,3:1-65, col. 4-9) discloses a process of welding natural or synthetic polymer fibers for mats by swell fibers in with environmentally friendly ionic liquid such as 1-ethyl-3-methylimidazolium acetate (EMIAc), wherein fibers are partially dissolved in EMIAc followed by addition of biopolymer or synthetic polymer solution to form a congealed 
Delong is silent on the claimed meta aramid or para aramid copolymer fiber. 
In the same area of endeavor of producing mats, Davies (abs., claims, examples, 155) discloses Technora (a para aramid copolymer fiber comprising terephthaloyl chloride (TCl) with a mixture of p-phenylenediamine (PPD) and 3,4'-diaminodiphenylether (3,4'-ODA)) possesses toughness or resilience. 
Therefore, as to claims 1-6, 8-10, and 18-20, it would have been obvious to one of ordinary skill in the art to have modified the process disclosed by DeLong and replaced biopolymer fiber with Technora or select synthetic fiber as Technora in view of Davies, because the resultant process would yield welded fibers and mat with improved toughness or resilience. One of ordinary skill in the art to have modified the process disclosed by DeLong and replaced biopolymer fiber with Nomex (a meta-aramid) or select synthetic fiber as Nomex in view of Wikipedia (https://en.wikipedia.org/wiki/Nomex), because the resultant process would yield welded fibers and mat with improved thermal, chemical, and radiation resistance. Davies, Wikipedia, and DeLong teach a process using the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Therefore, one of ordinary skill would have a reasonable expectation that the claimed effects and physical properties, i.e. dissolving and swelling, would necessarily flow from a process employing the claimed steps, claimed processing conditions, and the claimed components in the claimed amounts.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are .


Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 11 is(are) objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim(s) 11-17 is(are) allowable over the closest prior art: DeLong et al. (US 8203379) in view of Davies et al. (US 20020121720).
DeLong and Davies fail to teach excluding 1-ethyl-3-methylimidazolium acetate as the ionic liquid
Therefore, claims 11-17 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	Response to Arguments
The argument for allowance of amended claims has been fully considered but not fully persuasive.   
The applicant (pg.10-12) individually attacked Davies for not teaching chemically welding and lack of motivation. The applicant attacked Davis (Technora) does not teach chemical property improvement. The applicant attacked DeLong for not teaching specific synthetic fiber (only polystyrene).  Thus, the applicant argued lack of a reasonable expectation of success to combine Davies with DeLong.  One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  See MPEP-2145.  DeLong, the primary reference, teaches the claimed chemically welding.  DeLong teaches treating synthetic fiber (embraces the claimed aramid fiber, 3:32). Davies does not exclude DeLong’s chemically welding. DeLong’s mere disclosure of natural and synthetic fiber does not constitute a teaching away from any of these alternatives, because such disclosure does not criticize, discredit, or otherwise discourage the claimed invention and DeLong’s synthetic fiber embracing aramid fibers. Davies teaches the motivation of Technora (a para aramid copolymer fiber) possessing toughness or resilience.  Davies does not exclude DeLong’s chemically welding.  One of ordinary skill in the art would obviously recognize EMIAc would inherently dissolve and swell Technora, a synthetic fiber taught by DeLong, because it meet the 
The applicant (pg. 12) argued lack of motivation to modify DeLong’s welding process in view of Davies’ pultrusion process.  Again, One cannot show non-obviousness by attacking references individually where the rejections are based on combinations of 
Therefore, the previous restriction and 103 rejections over DeLong in view of Davies have been maintained, but the position has been modified due to the amendment.
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571.572.1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766